Case 2:20-cv-01607-JAK-JPR Document 26 Filed 10/05/20 Page 1 of 3 Page ID #:198




   1 LAW OFFICES OF JONG YUN KIM
     JONG YUN KIM (SBN 272176)
   2 3600 Wilshire Blvd, Suite 2226
     Los Angeles, CA 90010
   3 Tel: (213) 351-9400
     Fax: (213) 736-6514
   4 Email: Jongkimlaw@hotmail.com
   5 Attorneys for Defendants, Hyun Oh Cho
     and Soon Hee Cho
   6
   7
   8
   9                            UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11
  12 Carmen John Perri, an individual,           CASE NO. 2:20-cv-01607-JAK-JPR
  13               Plaintiff,                    STATEMENT OF
                                                 UNCONTROVERTED FACTS AND
  14         vs.                                 CONCLUSIONS OF LAW IN
                                                 SUPPORT OF MOTION FOR
  15 Hyun Oh Cho and Soon Hee Cho,               PARTIAL SUMMARY JUDGMENT
     individually and as trustees of the 2005    AND REQUEST TO DECLINE
  16 CHO FAMILY TRUST; and DOES 1-               SUPPLEMENTAL JURISDICTION
     10 inclusive,
  17                                             The Hon. John A. Kronstadt
                   Defendant.
  18                                             Date:      March 22, 2021
                                                 Time:      8:30 a.m.
  19                                             Ct. Rm.:   10B
  20                                             Action Filed: February 19, 2020
                                                 Trial Date:   None Set
  21
  22
             Defendants Hyun Oh Cho and Soon Hee Cho. (hereinafter “Defendants”),
  23
       hereby submit this Separate Statement of Uncontroverted Facts with respect to
  24
       Defendant’s Motion for Partial Summary Judgment and Request to Decline
  25
       Supplemental Jurisdiction.
  26
       ///
  27
       ///
  28
       STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN SUPPORT OF MOTION FOR
           PARTIAL SUMMARY JUDGMENT AND REQUEST TO DECLINE SUPPLEMENTAL JURISDICTION
Case 2:20-cv-01607-JAK-JPR Document 26 Filed 10/05/20 Page 2 of 3 Page ID #:199




   1                  STATEMENT OF UNCONTROVERTED FACTS
   2      #    UNCONTROVERTED FACTS                     SUPPORTI OPPOSING   SUPPORTI
                                                           NG     PARTY’S      NG
   3                                                    EVIDENCE RESPONSE   EVIDENCE
                                                                               TO
   4                                                                        DISPUTED
                                                                              FACT
   5
          D1 Plaintiff alleges he is a                   Exhibit 4
   6                                                    (Plaintiff’s
               paraplegic who uses a                    Complaint ¶
   7                                                         1)
               wheelchair for mobility.
   8
   9      D2 Plaintiff alleges that when he              Exhibit 4
                                                        (Plaintiff’s
  10           visited O’Reilly Auto Parts              Complaint
                                                         ¶¶ 1-12)
  11           located at 24811 South Western
  12           Avenue, Lomita, California (the
  13           “Facility”) on February 5 2020,
  14           he encountered the following
  15           architectural barriers: a built up
  16           curb ramp that projects from the
  17           sidewalk and into the access
  18           aisle (Section 406.5); the curb
  19           ramp is in excess of the
  20           maximum grade allowed by
  21           ADAAG specifications (Section
  22           406.1); a soap dispenser that is
  23           too high according to ADAAG
  24           specifications (Advisory 606.1);
  25           a towel dispenser that is too high
  26           according to ADAAG
  27           specifications (Section 308)
  28
                                                    2
       STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN SUPPORT OF MOTION FOR
           PARTIAL SUMMARY JUDGMENT AND REQUEST TO DECLINE SUPPLEMENTAL JURISDICTION
Case 2:20-cv-01607-JAK-JPR Document 26 Filed 10/05/20 Page 3 of 3 Page ID #:200




   1     D3    Subject Facility has accessible         Exhibit 2
   2           path of travel from the                 (Rodriguez
   3           designated accessible parking           Decl. ¶ 6);
   4           stall to entrance of the Store.         Exhibit 3
   5                                                   (CASp
   6                                                   Inspection
   7                                                   Report).
   8
         D4    The accessible path of travel is        Exhibit 2
   9
               in compliance is federal and state (Rodriguez
  10
               accessibility standards.                Decl. ¶ 6);
  11
                                                       Exhibit 3
  12
                                                       (CASp
  13
                                                       Inspection
  14
                                                       Report).
  15
  16
  17
  18 DATED: August 3, 2020                  LAW OFFICES OF JONG YUN KIM

  19
  20
                                            By:         /s/ Jong Yun Kim
  21                                              Jong Yun Kim
  22                                              Attorneys for Defendants, Yong Kyun
                                                  Won, Young Ae Won, GIJ Enterprises Inc.
  23
  24
  25
  26
  27
  28
                                                   3
       STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN SUPPORT OF MOTION FOR
           PARTIAL SUMMARY JUDGMENT AND REQUEST TO DECLINE SUPPLEMENTAL JURISDICTION
